Exhibit 10.9.a

TRUST AGREEMENT

Between

FMC TECHNOLOGIES, INC.

And

FIDELITY MANAGEMENT TRUST COMPANY

FMC TECHNOLOGIES, INC. NONQUALIFIED SAVINGS AND INVESTMENT PLAN TRUST

Dated as of September 28, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

1 Definitions

   2

(a) Administrator

  

(b) Affiliate

  

(c) Agreement

  

(d) Available Liquidity

  

(e) Business Day

  

(f) Change in Control

  

(g) Closing Price

  

(h) Code

  

(i) ERISA

  

(j) Fidelity

  

(k) Fidelity Mutual Fund

  

(l) FIFO

  

(m) FIIOC

  

(n) FMC Stock

  

(o) FMC Stock Fund

  

(p) FMC Technologies Stock

  

(q) FMC Technologies Stock Fund

  

(r) IRS

  

(s) Mutual Fund

  

(t) NFSLLC

  

(u) Non-Fidelity Mutual Fund

  

(v) NYSE

  

(w) Participant

  

(x) Participant Recordkeeping Reconciliation Period

  

(y) Plan

  

(z) Potential Change in Control

  

(aa) Reporting Date

  

(bb) Specified Hierarchy

  

(cc) Spin-Off Date

  

(dd) Sponsor

  

(ee) Trust

  

(ff) Trustee

  

(gg) VRS

  

2 Trust

   4

(a) Establishment

  

(b) Revocability

  

(c) Grantor Trust

  

(d) Trust Assets

  

(e) Contributions

  

(f) Administrator

  

(g) Non-Assignment

  

3 Payments to Sponsor

   5

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Section

   Page

4 Disbursement

   5

(a) Directions from Administrator

  

(b) Payments with No Stated Procedure

  

(c) Limitations

  

(d) Participants Subject to Federal Income Taxation

  

5 Investment of Trust

   7

(a) Selection of Investment Options

  

(b) Available Investment Options

  

(c) Investment Directions

  

(d) Mutual Funds

  

(e) Stock

  

(f) Trustee Powers

  

6 Recordkeeping and Administrative Services to Be Performed

   21

(a) General

  

(b) Accounts

  

(c) Inspection and Audit

  

(d) Effect of Plan Amendment

  

(e) Returns, Reports and Information

  

7 Compensation and Expenses

   22

8 Directions and Indemnification

   23

(a) Identity of Administrator

  

(b) Directions from Administrator

  

(c) Directions from Participants

  

(d) Indemnification

  

(e) Survival

  

9 Resignation or Removal of Trustee

   24

(a) Resignation

  

(b) Removal

  

10 Successor Trustee

   24

(a) Appointment

  

(b) Acceptance

  

(c) Corporate Action

  

11 Termination

   25

12 Resignation, Removal, and Termination Notices

   25

13 Duration

   25

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

Section

   Page

14 Insolvency of Sponsor

   25

15 Change in Control

   26

16 Amendment or Termination

   28

(a) Amendment

  

(b) Termination

  

17 Electronic Services

   28

18 General

   30

(a) Performance by Trustee, its Agent or Affiliates

  

(b) Entire Agreement

  

(c) Waiver

  

(d) Successors and Assigns

  

(e) Partial Invalidity

  

(f) Section Headings

  

19 Governing Law

   30

(a) Massachusetts Controls

  

(b) Trust Agreement Controls

  

Schedules

  

A.     Recordkeeping and Administrative Services

   32

B.     Fees

   34

C.     Authorization Signers (Administrator)

   35

D.     Operational Guidelines for Non-Fidelity Mutual Funds

   36

E.     Exchange Guidelines

   38

F.      Specified Hierarchy - Available Liquidity Procedures For FMC Stock Fund

   40

G.     Specified Hierarchy - Available Liquidity Procedures For FMC Technologies
Stock Fund

   41

H.     Investment Direction

   42

 

iii



--------------------------------------------------------------------------------

TRUST AGREEMENT, dated as of the twenty-eighth day of September, 2001, between
FMC TECHNOLOGIES, INC., a Delaware corporation, having an office at 200 E.
Randolph Drive, Chicago, Illinois 60601 (the “Sponsor”), and FIDELITY MANAGEMENT
TRUST COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).

WITNESSETH:

WHEREAS, the Sponsor is the sponsor of the FMC Technologies, Inc. Nonqualified
Savings and Investment Plan (the “Plan”); and

WHEREAS, the Sponsor wishes to establish an irrevocable trust and to contribute
to the trust assets that shall be held therein, subject to the claims of
Sponsor’s creditors in the event of Sponsor’s Insolvency, as herein defined,
until paid to Plan Participants and their beneficiaries in such manner and at
such times as specified in the Plan; and

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”); and

WHEREAS, it is the intention of the Sponsor to make contributions to the trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

WHEREAS, the Trustee is willing to hold and invest the aforesaid plan assets in
trust among several investment options selected by the Sponsor; and

WHEREAS, the Sponsor wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and

WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are purely ministerial in nature and are
provided within a framework of plan provisions, guidelines and interpretations
conveyed in writing to the Trustee by the Administrator.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

Section 1. Definitions. The following terms as used in this Trust Agreement have
the meaning indicated unless the context clearly requires otherwise:

(a) “Administrator” shall mean, with respect to the Plan, any person or entity
designated in accordance with Section 2(f) of this Agreement.

(b) “Affiliate” shall mean any subsidiary or affiliate of the Sponsor.

(c) “Agreement” shall mean this Trust Agreement, as the same may be amended and
in effect from time to time.

(d) “Available Liquidity” shall mean the amount of short-term investments held
in the FMC Stock Fund or the FMC Technologies Stock Fund decreased by any
outgoing cash for expenses then due, principal, and obligations for pending
stock purchases, and increased by incoming cash (such as contributions,
exchanges in) and to the extent credit is available and allocable to the FMC
Stock Fund or the FMC Technologies Stock Fund, receivables for pending stock
sales.

(e) “Business Day” shall mean each day the New York Stock Exchange is open for
business.

(f) “Change in Control” shall mean the occurrence of any of the events described
in section 15 of this Agreement.

(g) “Closing Price” shall mean either (1) the closing price of the stock on the
principal national securities exchange on which the FMC Stock Fund or the FMC
Technologies Stock Fund is traded or, in the case of stocks traded over the
counter, the last sale price of the day; or, if (1) is unavailable, (2) the
latest available price as reported by the principal national securities exchange
on which the FMC Stock Fund or the FMC Technologies Stock Fund is traded or, for
an over the counter stock, the last bid price prior to the close of the New York
Stock Exchange (generally 4:00 p.m. Eastern time).

(h) “Code” shall mean the Internal Revenue Code of 1986, as it has been or may
be amended from time to time.

(i) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it has been or may be amended from time to time.

(j) “Fidelity” shall mean the Trustee and/or its affiliates.

(k) “Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.

(l) “FIFO” shall mean first in first out.

(m) “FIIOC” shall mean Fidelity Investments Institutional Operations Company,
Inc.

(n) “FMC Stock” shall mean the common stock of FMC Corporation, a publicly
traded equity security.

(o) “FMC Stock Fund” shall mean the investment option consisting primarily of
shares of FMC Corporation Stock (defined herein as “FMC Stock”) and cash or
short-term liquid investments.

(p) “FMC Technologies Stock “ shall mean the common stock of FMC Technologies,
Inc., a publicly traded equity security.

(q) “FMC Technologies Stock Fund” shall mean the investment option consisting
primarily of shares of FMC Technologies, Inc. Stock (defined herein as “FMC
Technologies Stock”) and cash or short-term liquid investments.

 

2



--------------------------------------------------------------------------------

(r) “IRS” shall mean the Internal Revenue Service.

(s) “Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity
Mutual Funds.

(t) “NFSLLC” shall mean National Financial Services LLC., an affiliate of the
Trustee.

(u) “Non-Fidelity Mutual Fund” shall mean certain investment companies not
advised by Fidelity Management & Research Company or any of its affiliates.

(v) “NYSE” shall mean the New York Stock Exchange.

(w) “Participant” shall mean, with respect to the Plan, any employee (or former
employee) with an account under the Plan, which has not yet been fully
distributed and/or forfeited, and shall include the designated beneficiary(ies)
with respect to the account of any deceased employee (or deceased former
employee) until such account has been fully distributed and/or forfeited.

(x) “Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

(y) “Plan” shall mean the FMC Technologies, Inc. Nonqualified Savings and
Investment Plan.

(z) “Potential Change in Control” shall mean the public announcement of the
intention to enter into or entering into an agreement which would result in a
Change in Control.

(aa) “Reporting Date” shall mean the last day of each calendar quarter, the date
as of which the Trustee resigns or is removed pursuant to this agreement and the
date as of which this Agreement terminates pursuant to Section 11 hereof.

(bb) “Specified Hierarchy” shall mean the processing order set forth in
Schedules “F” and “G” that give precedence to distributions and withdrawals, and
otherwise on a FIFO basis.

(cc) “Spin-Off Date” shall mean the date upon which FMC Corporation distributes
its interest in the Sponsor.

(dd) “Sponsor” shall mean FMC Technologies, Inc., a Delaware corporation, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.

(ee) “Trust” shall mean the FMC Technologies, Inc. Nonqualified Savings and
Investment Plan Trust, being the trust established by the Sponsor and the
Trustee pursuant to the provisions of this Agreement.

(ff) “Trustee” shall mean Fidelity Management Trust Company, a Massachusetts
trust company and any successor to all or substantially all of its trust
business as described in Section 10. The term Trustee shall also include any
successor trustee appointed pursuant to Section 10 to the extent such successor
agrees to serve as Trustee under this Agreement.

(gg) “VRS” shall mean voice response system.

 

3



--------------------------------------------------------------------------------

Section 2. Trust.

(a) Establishment. The Sponsor hereby establishes the Trust with the Trustee.
The Trust shall consist of an initial contribution of money, FMC Technologies
Stock, or other property acceptable to the Trustee in its sole discretion, made
by the Sponsor or transferred from a previous trustee under the Plan, such
additional sums of money as shall from time to time be delivered to the Trustee
under the Plan, all investments made therewith and proceeds thereof, and all
earnings and profits thereon, less the payments that are made by the Trustee as
provided herein, without distinction between principal and income. The Trustee
hereby accepts the Trust on the terms and conditions set forth in this
Agreement. In accepting this Trust, the Trustee shall be accountable for the
assets received by it, subject to the terms and conditions of this Agreement.

(b) Revocability. The Trust hereby established is revocable by the Sponsor. The
Trust shall become irrevocable upon a Change in Control or upon a Potential
Change in Control, unless a Change in Control does not occur during the twelve
(12) month period following the Potential Change in Control. If a Change in
Control does not occur during such twelve (12) month period, the Trust shall
again be revocable by the Sponsor.

(c) Grantor Trust. The Trust is intended to be a grantor trust, of which the
Sponsor is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Code, as amended, and shall be construed
accordingly.

(d) Trust Assets. The principal of the Trust, and any earnings thereon shall be
held separate and apart from other funds of the Sponsor and shall be used
exclusively for the uses and purposes of Participants and general creditors as
herein set forth. Participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Participants and their beneficiaries against the Sponsor.
Any assets held by the Trust will be subject to the claims of the Sponsor’s
general creditors under federal and state law in the event of the Sponsor’s
Insolvency, as defined in Section 14(a), and subject to an Affiliate’s creditors
in the event of the subsidiary’s Insolvency, as defined in Section 14(a), to the
extent Trust assets were contributed to the Trust on behalf of the Affiliate’s
employees.

(e) Contributions. It is the intent of the parties that this Trust remain fully
funded at all times. However, in the event that the Sponsor ceases to make
contributions at any point in time and/or the Sponsor has knowledge that a
Change of Control is imminent, the Sponsor shall, as soon as practicable after
said contribution is due and/or as soon as practicable after the Sponsor has
knowledge that a Change in Control is imminent, but no later than the day
immediately preceding the contribution due date or the Change in Control,
identify and contribute to the Trust the sum of the following (collectively the
“Full Funding Amount”):

(i) With respect to the Plan, the amount by which the present value of all
benefits required under the Plan to be deposited in trust after said
contribution is due or upon a Change in Control exceeds the value of the Trust
assets.

 

4



--------------------------------------------------------------------------------

(ii) A reasonable estimate provided by the Trustee of its fees due over the
remaining duration of the Trust.

(iii) A reasonable estimate of the taxes expected to be due over the remaining
duration of the Trust.

(f) Administrator. Until a Potential Change in Control or a Change in Control,
“Administrator” means the Compensation and Organization Committee of the Board
of Directors of Sponsor (“Board”). Upon a Potential Change in Control or a
Change in Control, any changes in the membership of the Administrator, including
appointment of new members to replace resigning members, will be made by the
Administrator itself. The Administrator shall have the duty to inform the
Trustee, in writing, of a Potential Change in Control or a Change in Control,
and the Trustee shall have no responsibility to comply with the Potential Change
in Control or Change in Control provisions of this Agreement until the Trustee
has received such written notice.

(g) Non-Assignment. Benefit payments to Participants and their beneficiaries
funded under this Trust may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered, or subjected to attachment,
garnishment, levy, execution, or other legal or equitable process.

Section 3. Payments to Sponsor. Except as provided under Section 14, after the
Trust has become irrevocable, the Sponsor shall have no right to retain or
divert to others any of the Trust assets before all payment of benefits have
been made to the Participants and their beneficiaries pursuant to the terms of
the Plan.

Section 4. Disbursements.

(a) Directions from Administrator. The Trustee shall disburse monies to
Participants and their beneficiaries for benefit payments in the amounts that
the Administrator directs from time to time in writing. The Trustee shall not
disburse monies to any non-employees or other persons, including but not limited
to, any directors or non-resident alien participants, who are required to
receive any form other than

 

5



--------------------------------------------------------------------------------

Internal Revenue Service (“IRS”) Form W-2 (Wage and Tax Statement), nor shall
the Trustee be responsible for ascertaining whether the Administrator’s
direction complies with the terms of the Plan or applicable law. With regard to
said Participants, the Trustee shall disburse monies to the Administrator in
accordance with a Payment Schedule (“Payment Schedule”) that indicates the
amounts payable in respect of each Participant and such other details deemed
appropriate by both the Administrator and the Trustee, and the Administrator
shall retain full responsibility for making disbursements to any non-employees
or other persons, including but not limited to, any directors or non-resident
alien participants, who are required to receive any form other than IRS Form
W-2. The Trustee shall be responsible for Federal and State income tax reporting
or withholding with respect to Plan benefits paid from the Trust. The Trustee
shall not be responsible for FICA (Social Security and Medicare), any Federal or
State unemployment or local tax with respect to Plan distributions.

(b) Payments with No Stated Procedure. If a payment required under the terms of
the Plan has not been made to a Participant, and the underlying Plan has no
stated procedure for the Participant to collect the benefits, then the
Participant may notify the Trustee in writing of the amount (or a reasonable
estimate of the amount) owed to the Participant pursuant to the Plan, and the
date such amount was due and payable. The Trustee shall notify the Administrator
within fifteen (15) calendar days of the receipt of such a payment request. If
the Trustee does not receive from the Sponsor a notarized statement as to the
proper amount due and payable to the Participant within thirty (30) calendar
days of the date the Trustee notified the Administrator in writing of the
payment request, then the Trustee shall make the payment requested by the
Participant from the assets of the Trust, and may conclusively rely on such
payment or payments as being the appropriate amount. The Trustee also shall
notify the Administrator of such payment and to the extent of such payment, the
Sponsor’s obligation to the Participant for benefits under the Plan shall be
deemed satisfied. If the Sponsor’s notarized statement as to the proper amount
due and payable to the Participant differs from the amount set forth in the
Participant payment request, then the Trustee shall retain any disputed amount
in Trust pending resolution of the dispute by the Sponsor and the Participant
pursuant to the Plan. Subject to the sufficiency of the assets of the Trust,
payment shall be made to a Participant from the Trust in accordance with the
terms of this Section 4(b) and the Plan until the earlier of:

(i) The date all benefit commitments due to the Participant or the Participant’s
beneficiaries under the Plan, as requested by the Participant in his or her
notification to the Trustee, have been satisfied; or

(ii) The Administrator provides a notarized statement that shows the proper
amount due to the Participant. If such a notarized statement is so provided,
appropriate adjustment, if any, shall be made in the remaining amount paid to
the Participant.

 

6



--------------------------------------------------------------------------------

(c) Limitations. The Trustee shall not be required to make any disbursement in
excess of the net realizable value of the assets of the Trust at the time of the
disbursement. If the assets are not sufficient to make such distributions, the
Sponsor shall be obligated to make the balance of each payment when due. The
Trustee shall not be required to make any disbursement in cash unless the
Administrator has provided a written direction as to the assets to be converted
to cash for the purpose of making the disbursement.

(d) Participants Subject to Federal Income Taxation. Except as otherwise
provided herein, in the event of any final determination by the IRS or a court
of competent jurisdiction which determination is not appeallable or the time for
appeal or protest of which has expired, or the receipt by the Trustee of a
substantially unqualified opinion of tax counsel selected by the Trustee, which
determination determines, or which opinion opines, that any Participant is
subject to Federal income taxation on amounts held in trust hereunder prior to
the distribution to the Participant of such amounts, the Trustee shall, upon
receipt by the Trustee of such opinion or notice of such determination, pay to
such Participant the portion of the Trust corpus includible in such
Participant’s Federal gross income and, to the extent of such payment, the
Sponsor’s obligation to the Participant for benefits under the Plan shall be
deemed satisfied.

Section 5. Investment of Trust.

(a) Selection of Investment Options. The Trustee shall have no responsibility
for the selection of investment options under the Trust and shall not render
investment advice to any person in connection with the selection of such
options.

(b) Available Investment Options. The Sponsor shall direct the Trustee as to
what investment options the Trust shall be invested in (i) during the period
beginning on the initial transfer of assets to the Trust and ending on the
completion of the Participant Recordkeeping Reconciliation Period, and
(ii) following the Participant Recordkeeping Reconciliation Period, subject to
the following limitations. The Sponsor may determine to offer as investment
options only: (1) FMC Stock, (2) FMC Technologies Stock and (3) Fidelity Mutual
Funds and Non-Fidelity Mutual Funds identified collectively as certain Mutual
Funds as listed on Schedule “A” attached hereto; provided, however, that the
Trustee shall not be considered a fiduciary with investment discretion. The
Sponsor may add or remove investment options with the consent of the Trustee and
upon mutual amendment of this Trust Agreement and the Schedules thereto to
reflect such additions.

Sponsor shall have the right at any time, and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by Sponsor in a non-fiduciary capacity
without the approval or consent of any person in a fiduciary capacity.

 

7



--------------------------------------------------------------------------------

(c) Investment Directions. In order to provide for an accumulation of assets
comparable to the contractual liabilities accruing under the Plan, the Sponsor
may direct the Trustee in writing to invest the assets held in the Trust to
correspond to the hypothetical investments made for Participants under the Plan.
Such directions may be made by Plan Participants by use of a Participant service
representative, the VRS, the internet or such other electronic means as may be
agreed upon from time to time by the Sponsor and the Trustee, maintained for
such purposes by the Trustee or its agents, in accordance with Schedule “E.” In
the event that the Trustee fails to receive a proper direction from the Sponsor
or from Participants, the assets in question shall be invested in Fidelity
Retirement Government Money Market Portfolio until the Trustee receives a proper
direction.

The Sponsor’s designation of available investment options, the maintenance of
accounts for each Plan Participant and the crediting of investments to such
accounts, the giving of investment directions by Participants, and the exercise
by Participants of any other powers relating to investments are solely for the
purpose of providing a mechanism for measuring the obligation of the Sponsor to
any particular Participant under the applicable Plan. No Participant or
beneficiary will have any preferential claim to or beneficial ownership interest
in any asset or investment, and the rights of any Participant and his or her
beneficiaries under the applicable Plan and this Agreement are solely those of
an unsecured general creditor of the Sponsor with respect to the benefits of the
Participant under the Plan.

(d) Mutual Funds. The Sponsor hereby acknowledges that it has received from the
Trustee a copy of the prospectus for each Mutual Fund selected by the Sponsor as
a Plan investment option. Trust investments in Mutual Funds shall be subject to
the following limitations:

(i) Execution of Purchases and Sales. Purchases and sales of Mutual Funds (other
than for exchanges) shall be made on the date on which the Trustee receives from
the Sponsor in good order all information and documentation necessary to
accurately effect such purchases and sales (or in the case of a purchase, the
subsequent date on which the Trustee has received a wire transfer of funds
necessary to make such purchase). Transactions involving Non-Fidelity Mutual
Funds shall be executed in accordance with the operating procedures set forth in
Schedule “D” attached hereto. Exchanges of Fidelity Mutual Funds shall be made
on the same business day that the Trustee receives a proper direction if
received before market close (generally 4:00 p.m. eastern time); if the
direction is received after market close (generally 4:00 p.m. eastern time), the
exchange shall be made the following Business Day.

(ii) Voting. At the time of mailing of notice of each annual or special
stockholders’ meeting of any Mutual Fund, the Trustee shall send a copy of the
notice and all proxy solicitation materials

 

8



--------------------------------------------------------------------------------

to each Plan Participant who has hypothetical shares of the Mutual Fund credited
to the Participant’s accounts, together with a voting direction form for return
to the Trustee or its designee. The Participant shall have the right to direct
the Trustee as to the manner in which the Trustee is to vote the hypothetical
shares credited to the Participant’s accounts. The Trustee shall vote the shares
held in the Trust in the same manner as directed by the Participant under the
Plan. The Trustee shall not vote shares for which it has received no
corresponding directions from the Participant. During the Participant
Recordkeeping Reconciliation Period, the Sponsor shall have the right to direct
the Trustee as to the manner in which the Trustee is to vote the shares of the
Mutual Funds in the Trust. With respect to all rights other than the right to
vote, the Trustee shall follow the directions of the Sponsor. The Trustee shall
have no duty to solicit directions from the Sponsor.

(e) Stock.

(i) FMC Stock Fund. Trust investments in FMC Stock shall be made via the FMC
Stock Fund. Investments in the FMC Stock Fund shall consist primarily of shares
of FMC Stock. The FMC Stock Fund shall also include cash or short-term liquid
investments, in accordance with this paragraph, in amounts designed to satisfy
daily participant exchange or withdrawal requests. Such holdings will include
Colchester Street Trust: Money Market Portfolio: Class I, or such other Mutual
Fund as agreed to in writing by the Sponsor and Trustee. The Sponsor shall,
after consultation with the Trustee, establish and communicate to the Trustee in
writing a target percentage and drift allowance for such short-term liquid
investments. Subject to its ability to execute open-market trades in FMC Stock
or to otherwise trade with the Sponsor, the Trustee shall be responsible for
ensuring that the short-term investments held in the FMC Stock Fund falls within
the agreed-upon range over time. Each Participant’s hypothetical, proportional
interest in the FMC Stock Fund shall be measured in units of participation,
rather than shares of FMC Stock. Such units shall represent a hypothetical,
proportionate interest in all of the assets of the FMC Stock Fund, which
includes shares of FMC Stock, short-term investments and at times, receivables
and payables (such as receivables and payables arising out of unsettled stock
trades). The Trustee shall determine a daily NAV for each unit outstanding of
the FMC Stock Fund. Valuation of the FMC Stock Fund shall be based upon: (1) the
Closing Price or, if not available, (2) the price determined in good faith by
the Trustee taking into account the latest available price of FMC Stock, as
reported on the NYSE or such other principal national securities exchange on
which FMC Stock is traded. The NAV shall be adjusted for gains or losses
realized on sales of FMC Stock, appreciation or depreciation in the value of
those shares owned, dividends paid on FMC Stock to the extent not used to
purchase additional units of the FMC Stock Fund for affected Participants, and
interest on the short-term investments held by the FMC Stock Fund, payables and
receivables for pending stock trades, receivables for dividends not yet
distributed, and payables for other expenses of the FMC Stock Fund, including
principal obligations, if any, and expenses that, pursuant to Sponsor direction,
the Trustee accrues or pays from the FMC Stock Fund.

 

9



--------------------------------------------------------------------------------

(A) Acquisition Limit. Pursuant to the Plan, the Trust may be invested in FMC
Stock to the extent necessary to comply with investment directions in accordance
with this Agreement. The Sponsor shall be responsible for providing specific
direction on any acquisition limits required by the Plan or applicable law.
Notwithstanding anything herein to the contrary, effective as of the Spin-Off
Date, contributions and exchanges into the FMC Stock Fund are prohibited.

(B) Fiduciary Duty. The Sponsor shall continually monitor the suitability of
acquiring and holding FMC Stock. The Trustee shall not be liable for any loss or
expense which arises from the directions of the Sponsor with respect to the
acquisition and holding of FMC Stock, unless it is clear on their face that the
actions to be taken under those directions would be prohibited by the foregoing
fiduciary duty rules or would be contrary to the terms of this Agreement.

(C) Purchases and Sales of FMC Stock. Unless otherwise directed by the Sponsor
in writing pursuant to directions that the Trustee can administratively
implement, the following provisions shall govern purchases and sales of FMC
Stock.

(I) Open Market Purchases and Sales. Purchases and sales of FMC Stock shall be
made on the open market in accordance with the Trustee’s standard trading
guidelines, as they may be amended by the Trustee from time to time, as
necessary to honor exchange and withdrawal activity and to maintain the target
cash percentage and drift allowance for the FMC Stock Fund, provided that:

(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

(2) If the Trustee is prohibited by the Securities and Exchange Commission, the
NYSE or principal exchange on which FMC Stock is traded, or any other regulatory
body from purchasing or selling any or all of the shares required to be
purchased or sold on such day, then the Trustee shall purchase or sell such
shares as soon thereafter as administratively feasible.

(II) Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell FMC Stock
from or to the Sponsor if the purchase or sale is for adequate consideration and
no commission is charged. If Sponsor contributions (employer) or contributions
made by the Sponsor on behalf of the Participants (employee) under the Plan are
to be invested in FMC Stock, the Sponsor may transfer FMC Stock in lieu of cash
to the Trust.

 

10



--------------------------------------------------------------------------------

(III) Use of an Affiliated Broker. The Sponsor hereby directs the Trustee to use
NFSLLC to provide brokerage services in connection with any purchase or sale of
FMC Stock on the open market, except in circumstances where the Trustee has
determined, in accordance with its standard trading guidelines or pursuant to
Sponsor direction, to seek expedited settlement of the trades. NFSLLC shall
execute such directions directly or through any of its affiliates. The provision
of brokerage services shall be subject to the following:

(1) As consideration for such brokerage services, the Sponsor agrees that NFSLLC
shall be entitled to remuneration under this direction provision in an amount of
no more than three and one-fifth cents ($.032) commission on each share of FMC
Stock. Any change in such remuneration may be made only by a signed agreement
between the Sponsor and Trustee.

(2) The Trustee will provide the Sponsor with periodic reports which summarize
all securities transaction-related charges incurred with respect to trades of
FMC Stock for such Plan.

(3) Any successor organization of NFSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision.

(4) The Trustee and NFSLLC shall continue to rely on this direction provision
until notified to the contrary. The Sponsor reserves the right to terminate this
direction upon written notice to NFSLLC (or its successor) and the Trustee, in
accordance with Section 9 of this Agreement.

(D) Execution of Purchases and Sales of Units. Unless otherwise directed in
writing pursuant to directions that the Trustee can administratively implement,
purchases and sales of units shall be made as follows:

(I) Subject to subparagraphs (II) and (III) below, purchases and sales of units
in the FMC Stock Fund (other than for exchanges) shall be made on the date on
which the Trustee receives from the Administrator in good order all information,
documentation, and wire transfers of funds (if applicable), necessary to
accurately effect such transactions. Exchanges of units in the FMC Stock Fund
shall be made in accordance with the Exchange Guidelines attached hereto as
Schedule “E.”

 

11



--------------------------------------------------------------------------------

(II) Aggregate sales of units in the FMC Stock Fund on any day shall be limited
to the FMC Stock Fund’s Available Liquidity for that day. In the event that the
requested sales exceed the Available Liquidity, then transactions shall be
processed giving precedence to distributions, and withdrawals, and otherwise on
a FIFO basis, as provided in the Specified Hierarchy. So long as the FMC Stock
Fund is open for such transactions, sales of units that are requested but not
processed on a given day due to insufficient Available Liquidity shall be
suspended until Available Liquidity is sufficient to honor such transactions in
accordance with the Specified Hierarchy.

(III) The Trustee shall close the FMC Stock Fund to sales or purchases of units,
as applicable, on any date on which trading in the FMC Stock has been suspended
or substantial purchase or sale orders are outstanding and cannot be executed.

(E) Securities Law Reports. The Trustee shall not be responsible for filing any
reports required under Federal or state securities laws with respect to the
Trust’s ownership of FMC Stock, including, without limitation, any reports
required under section 13 or 16 of the Securities Exchange Act of 1934. The
Sponsor shall be responsible for immediately notifying the Trustee in writing of
any requirement known to the Sponsor to stop purchases or sales of FMC Stock.
The Trustee shall provide to the issuer of FMC Stock such information on the
Trust’s ownership of FMC Stock as the issuer of FMC Stock may reasonably request
in order to comply with Federal or state securities laws.

(F) Voting and Tender Offers. Notwithstanding any other provision of this
Agreement the provisions of this Section shall govern the voting and tendering
of FMC Stock. The Sponsor shall pay for all printing, mailing, tabulation and
other costs associated with the voting and tendering of FMC Stock to the extent
that such costs are not paid for by the issuer of FMC Stock.

(I) Voting. Prior to the Spin-Off date, for all shares of FMC Stock, both those
that are hypothetically allocated to Participants in the form of units and those
that are unallocated, the Trustee shall vote as directed by the Sponsor, except
as otherwise required by law. Directions from the Sponsor to the Trustee
concerning the voting of FMC Stock shall be communicated in writing, or by such
other means as agreed upon by the Trustee and the Sponsor.

Effective as of the Spin-Off Date, the Trustee shall furnish to the transfer
agent of the issuer of FMC Stock the names, addresses and social security
numbers of each Participant with a hypothetical

 

12



--------------------------------------------------------------------------------

interest in the FMC Stock Fund, and the percentages of shares hypothetically
owned by each Participant as of the record date through reports and/or data
tape. The issuer of FMC Stock shall be responsible for distributing proxy
materials and voting instruction forms to Participants holding an interest in
the FMC Stock Fund. In the event that the issuer of FMC Stock does not
distribute said proxy materials and voting instruction forms to Participants
holding a hypothetical interest in FMC Stock, the Sponsor shall: (1) utilize its
best efforts to timely distribute or cause to be distributed to Participants
said information; and (2) upon request, provide the Trustee with a copy of any
material provided to the Participants and certify to the Trustee that the
materials have been mailed or otherwise sent to Participants.

Effective as of the Spin-Off, each Participant with a hypothetical interest in
the FMC Stock Fund (i.e. shares which are allocated to Participant’s
hypothetical accounts) shall have the right to direct the Trustee as to the
manner in which the Trustee is to vote (including not to vote) that number of
shares of FMC Stock reflecting such Participant’s hypothetical, proportional
interest in the FMC Stock Fund (both vested and unvested). Directions from a
Participant to the Trustee concerning the voting of Sponsor Stock shall be
communicated in writing, or by such other means as is agreed upon by the Trustee
and the Sponsor. These directions shall be held in confidence by the Trustee and
shall not be divulged to the Sponsor, or any officer or employee thereof, or any
other person except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such persons in the ordinary
course of the performance of the Trustee’s services hereunder. Upon its receipt
of the directions, the Trustee shall vote the shares of FMC Stock reflecting the
Participant’s hypothetical, proportional interest in the FMC Stock Fund as
directed by the Participant. After the Spin-Off Date, except as otherwise
required by law, the Trustee shall vote shares of FMC Stock reflecting a
Participant’s hypothetical, proportional interest in the FMC Stock Fund for
which it has received no direction from the Participant, as well as shares that
are unallocated, in the same manner and in the same proportion as the total
numbers of shares of FMC Stock credited to the Participants’ accounts for which
it has received direction from Participants.

(II) Tender Offers.

(1) Prior to the Spin-Off Date, for all shares of FMC Stock, both those that are
hypothetically allocated to Participants in the form of units and those that are
unallocated, the Trustee shall tender or not tender as directed by the Sponsor.
Directions from the Sponsor to the Trustee concerning the tender of FMC Stock
shall be communicated in writing, or by such other means as agreed upon by the
Trustee and the Sponsor through the Sponsor’s transfer agent.

(2) Effective as of the Spin-Off Date, each Participant with a hypothetical,
interest in the FMC Stock Fund shall have the right to direct the Trustee to
tender or not

 

13



--------------------------------------------------------------------------------

to tender some or all of the shares of FMC Stock reflecting such Participant’s
hypothetical, proportional interest in the FMC Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the tender of
FMC Stock shall be communicated in writing, or by such other means as is agreed
upon by the Trustee and the Sponsor. These directions shall be held in
confidence by the Trustee and shall not be divulged to the Sponsor, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services hereunder. The Trustee shall tender or not tender shares of FMC Stock
as directed by the Participant. After the Spin-Off Date, except as otherwise
required by law, the Trustee shall not tender shares of FMC Stock reflecting a
Participant’s hypothetical, proportional interest in the FMC Stock Fund for
which it has received no direction from the Participant.

(3) Effective as of the Spin-Off Date, except as otherwise required by law, the
Trustee shall tender that number of shares of FMC Stock not credited to
Participants’ accounts in the same proportion as the total number of shares of
FMC Stock credited to Participants’ accounts for which it has received
instructions from Participants.

(4) Both prior to and effective as of the Spin-Off Date, a direction by a
Participant to the Trustee to tender shares of Sponsor Stock reflecting the
Participant’s hypothetical, proportional interest in the FMC Stock Fund shall
not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable shares. The
Trustee shall credit to each hypothetical, proportional interest of the
Participant from which the tendered shares were taken the proceeds received by
the Trustee in exchange for the shares of FMC Stock tendered from that interest.
Pending receipt of directions (through the Administrator) from the Participant
or the Sponsor, as provided in the Plan, as to which of the remaining investment
options the proceeds should be invested in, the Trustee shall invest the
proceeds in the Fidelity Retirement Government Money Market Portfolio.

(5) Effective as of the Spin-Off Date, a Participant who has directed the
Trustee to tender some or all of the shares of FMC Stock reflecting the
Participant’s proportional interest in the FMC Stock Fund may, at any time prior
to the tender offer withdrawal date, direct the Trustee to withdraw some or all
of the tendered shares reflecting the Participant’s proportional interest, and
the Trustee shall withdraw the directed number of shares from the tender offer
prior to the tender offer withdrawal deadline. Prior to the withdrawal deadline,
if any shares of FMC Stock not credited to Participants’ accounts have been
tendered, the Trustee shall redetermine the number of shares of FMC Stock that
would be tendered under Section 5(e)(i)(F)(II) if the date of the foregoing
withdrawal were the

 

14



--------------------------------------------------------------------------------

date of determination, and withdraw from the tender offer the number of shares
of FMC Stock not credited to Participants’ accounts necessary to reduce the
amount of tendered FMC Stock not credited to Participants’ accounts to the
amount so redetermined. A Participant shall not be limited as to the number of
directions to tender or withdraw that the Participant may give to the Trustee.

(G) General. With respect to all shareholder rights other than the right to
vote, the right to tender, and the right to withdraw shares previously tendered,
in the case of FMC Stock, the Trustee shall follow the procedures set forth in
section 5(e)(i)(F)(I), above.

(H) Conversion. All provisions in this Section 5(e)(i) shall also apply to any
securities received as a result of a conversion of FMC Stock.

(I) Notice. As soon as practicable following the Spin-Off Date, the Sponsor
shall provide written notice to the Trustee regarding the date on which FMC
Corporation distributed its interest in the Sponsor. Said written notice shall:
(1) include all information deemed reasonably necessary by the Trustee and the
Sponsor to carry out the terms of this Agreement and (2) be sent by certified or
registered mail, return receipt requested, to the Trustee c/o Dennis Maguire,
Fidelity Investments, 300 Puritan Way, MM3H, Marlborough, MA 01752-3078.

(ii) FMC Technologies Stock Fund. Trust investments in FMC Technologies Stock
shall be made via the FMC Technologies Stock Fund. Investments in the FMC
Technologies Stock Fund shall consist primarily of shares of FMC Technologies
Stock. The FMC Technologies Stock Fund shall also include cash or short-term
liquid investments, in accordance with this paragraph, in amounts designed to
satisfy daily participant exchange or withdrawal requests. Such holdings will
include Colchester Street Trust: Money Market Portfolio: Class I, or such other
Mutual Fund as agreed to in writing by the Sponsor and Trustee. The Sponsor
shall, after consultation with the Trustee, establish and communicate to the
Trustee in writing a target percentage and drift allowance for such short-term
liquid investments. Subject to its ability to execute open-market trades in FMC
Technologies Stock or to otherwise trade with the Sponsor, the Trustee shall be
responsible for ensuring that the short-term investments held in the FMC
Technologies Stock Fund falls within the agreed-upon range over time. Each
Participant’s hypothetical, proportional interest in the FMC Technologies Stock
Fund shall be measured in units of participation, rather than shares of FMC
Technologies Stock. Such units shall represent a hypothetical, proportionate
interest in all of the assets of the FMC Technologies Stock Fund, which includes
shares of FMC Technologies Stock, short-term investments and at times,
receivables and payables (such as receivables and payables arising out of
unsettled stock trades). The Trustee shall determine a daily NAV for each unit
outstanding of the FMC Technologies Stock Fund. Valuation of the FMC
Technologies Stock Fund shall be based upon: (1) the

 

15



--------------------------------------------------------------------------------

Closing Price or, if not available, (2) the price determined in good faith by
the Trustee taking into account the latest available price of FMC Technologies
Stock, as reported on the NYSE or such other principal national securities
exchange on which FMC Technologies Stock is traded. The NAV shall be adjusted
for gains or losses realized on sales of FMC Technologies Stock, appreciation or
depreciation in the value of those shares owned, dividends paid on FMC
Technologies Stock to the extent not used to purchase additional units of the
FMC Technologies Stock Fund for affected Participants, and interest on the
short-term investments held by the FMC Technologies Stock Fund, payables and
receivables for pending stock trades, receivables for dividends not yet
distributed, and payables for other expenses of the FMC Technologies Stock Fund,
including principal obligations, if any, and expenses that, pursuant to Sponsor
direction, the Trustee accrues or pays from the FMC Technologies Stock Fund.

(A) Acquisition Limit. Pursuant to the Plan, the Trust may be invested in FMC
Technologies Stock to the extent necessary to comply with investment directions
in accordance with this Agreement. The Sponsor shall be responsible for
providing specific direction on any acquisition limits required by the Plan or
applicable law.

(B) Fiduciary Duty. The Sponsor shall continually monitor the suitability of
acquiring and holding FMC Technologies Stock. The Trustee shall not be liable
for any loss or expense which arises from the directions of the Sponsor with
respect to the acquisition and holding of FMC Technologies Stock, unless it is
clear on their face that the actions to be taken under those directions would be
prohibited by the foregoing fiduciary duty rules or would be contrary to the
terms of this Agreement.

(C) Purchases and Sales of FMC Technologies Stock. Unless otherwise directed by
the Sponsor in writing pursuant to directions that the Trustee can
administratively implement, the following provisions shall govern purchases and
sales of FMC Technologies Stock.

(I) Open Market Purchases and Sales. Purchases and sales of FMC Technologies
Stock shall be made on the open market in accordance with the Trustee’s standard
trading guidelines, as they may be amended by the Trustee from time to time, as
necessary to honor exchange and withdrawal activity and to maintain the target
cash percentage and drift allowance for the FMC Technologies Stock Fund,
provided that:

(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

(2) If the Trustee is prohibited by the Securities and

 

16



--------------------------------------------------------------------------------

Exchange Commission, the NYSE or principal exchange on which FMC Technologies
Stock is traded, or any other regulatory body from purchasing or selling any or
all of the shares required to be purchased or sold on such day, then the Trustee
shall purchase or sell such shares as soon thereafter as administratively
feasible.

(II) Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell FMC
Technologies Stock from or to the Sponsor if the purchase or sale is for
adequate consideration and no commission is charged. If Sponsor contributions
(employer) or contributions made by the Sponsor on behalf of the Participants
(employee) under the Plan are to be invested in FMC Technologies Stock, the
Sponsor may transfer FMC Technologies Stock in lieu of cash to the Trust.

(III) Use of an Affiliated Broker. The Sponsor hereby directs the Trustee to use
NFSLLC to provide brokerage services in connection with any purchase or sale of
FMC Technologies Stock on the open market, except in circumstances where the
Trustee has determined, in accordance with its standard trading guidelines or
pursuant to Sponsor direction, to seek expedited settlement of the trades.
NFSLLC shall execute such directions directly or through any of its affiliates.
The provision of brokerage services shall be subject to the following:

(1) As consideration for such brokerage services, the Sponsor agrees that NFSLLC
shall be entitled to remuneration under this direction provision in an amount of
no more than three and one-fifth cents ($.032) commission on each share of FMC
Technologies Stock. Any change in such remuneration may be made only by a signed
agreement between the Sponsor and Trustee.

(2) The Trustee will provide the Sponsor with periodic reports which summarize
all securities transaction-related charges incurred with respect to trades of
FMC Technologies Stock for such Plan.

(3) Any successor organization of NFSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision.

(4) The Trustee and NFSLLC shall continue to rely on this direction provision
until notified to the contrary. The Sponsor reserves the right to terminate this
direction upon written notice to NFSLLC (or its successor) and the Trustee, in
accordance with Section 9 of this Agreement.

 

17



--------------------------------------------------------------------------------

(D) Execution of Purchases and Sales of Units. Unless otherwise directed in
writing pursuant to directions that the Trustee can administratively implement,
purchases and sales of units shall be made as follows:

(I) Subject to subparagraphs (II) and (III) below, purchases and sales of units
in the FMC Technologies Stock Fund (other than for exchanges) shall be made on
the date on which the Trustee receives from the Administrator in good order all
information, documentation, and wire transfers of funds (if applicable),
necessary to accurately effect such transactions. Exchanges of units in the FMC
Technologies Stock Fund shall be made in accordance with the Exchange Guidelines
attached hereto as Schedule “E”.

(II) Aggregate sales of units in the FMC Technologies Stock Fund on any day
shall be limited to the FMC Technologies Stock Fund’s Available Liquidity for
that day. In the event that the requested sales exceed the Available Liquidity,
then transactions shall be processed giving precedence to distributions and
withdrawals, and otherwise on a FIFO basis, as provided in the Specified
Hierarchy. So long as the FMC Technologies Stock Fund is open for such
transactions, sales of units that are requested but not processed on a given day
due to insufficient Available Liquidity shall be suspended until Available
Liquidity is sufficient to honor such transactions in accordance with the
Specified Hierarchy.

(III) The Trustee shall close the FMC Technologies Stock Fund to sales or
purchases of units, as applicable, on any date on which trading in the FMC
Technologies Stock has been suspended or substantial purchase or sale orders are
outstanding and cannot be executed.

(E) Securities Law Reports. The Trustee shall not be responsible for filing any
reports required under Federal or state securities laws with respect to the
Trust’s ownership of FMC Technologies Stock, including, without limitation, any
reports required under section 13 or 16 of the Securities Exchange Act of 1934.
The Sponsor shall be responsible for immediately notifying the Trustee in
writing of any requirement to stop purchases or sales of FMC Technologies Stock.
The Trustee shall provide to the Sponsor such information on the Trust’s
ownership of FMC Technologies Stock as the Sponsor may reasonably request in
order to comply with Federal or state securities laws.

(F) Voting and Tender Offers. Notwithstanding any other provision of this
Agreement the provisions of this Section shall govern the voting and tendering
of FMC Technologies Stock.

 

18



--------------------------------------------------------------------------------

The Sponsor shall pay for all printing, mailing, tabulation and other costs
associated with the voting and tendering of FMC Technologies Stock.

(I) Voting. For all shares of FMC Technologies Stock, both those that are
hypothetically allocated to Participants in the form of units, and those that
are unallocated, the Trustee shall vote as directed by the Sponsor, except as
otherwise required by law. Directions from the Sponsor to the Trustee concerning
the voting of FMC Technologies Stock shall be communicated in writing, or by
such other means as agreed upon by the Trustee and the Sponsor through the
Sponsor’s transfer agent.

(II) Tender Offers.

(1) For all shares of FMC Technologies Stock, both those that are hypothetically
allocated to Participants in the form of units, and those that are unallocated,
the Trustee shall tender or not tender as directed by the Sponsor. Directions
from the Sponsor to the Trustee concerning the tender of FMC Technologies Stock
shall be communicated in writing, or by such other means as agreed upon by the
Trustee and the Sponsor through the Sponsor’s transfer agent.

(2) A direction by the Sponsor to the Trustee to tender shares of FMC
Technologies Stock reflecting the Participant’s hypothetical, proportional
interest in the FMC Technologies Stock Fund shall not be considered a written
election under the Plan by the Participant to withdraw, or have distributed, any
or all of his withdrawable shares. The Trustee shall credit to each
hypothetical, proportional interest of the Participant from which the tendered
shares were taken the proceeds received by the Trustee in exchange for the
shares of FMC Technologies Stock tendered from that interest. Pending receipt of
directions (through the Sponsor) from the Participant or the Sponsor, as
provided in the Plan, as to which of the remaining investment options the
proceeds should be invested in, the Trustee shall invest the proceeds in the
Fidelity Retirement Government Money Market Portfolio.

(G) General. With respect to all shareholder rights other than the right to
vote, the right to tender, and the right to withdraw shares previously tendered,
in the case of FMC Technologies Stock, the Trustee shall follow the procedures
set forth in subsection F(I) above.

(H) Conversion. All provisions in this Section 5(e)(ii) shall also apply to any
securities received as a result of a conversion of FMC Technologies Stock.

 

19



--------------------------------------------------------------------------------

(f) Trustee Powers. The Trustee shall have the following powers and authority:

(i) Subject to Subsection (a) of this Section 5, to sell, exchange, convey,
transfer, or otherwise dispose of any property held in the Trust, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or other property delivered to
the Trustee or to inquire into the validity, expediency, or propriety of any
such sale or other disposition.

(ii) To cause any securities or other property held as part of the Trust to be
registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.

(iii) To keep that portion of the Trust in cash or cash balances as the Sponsor
or Administrator may, from time to time, deem to be in the best interest of the
Trust.

(iv) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.

(v) With the written consent of the Sponsor, which consent shall not be
unreasonably withheld, to: (1) settle, compromise, or submit to arbitration any
claims, debts or damages due to or arising from the Trust; (2) commence or
defend suits or legal or administrative proceedings; (3) represent the Trust in
all suits and legal and administrative hearings; (4) and pay all reasonable
expenses arising from any such action from the Trust, if not paid by the
Sponsor.

(vi) With the written consent of the Sponsor, which consent shall not be
unreasonably withheld, to: (1) employ legal, accounting, clerical, and other
assistance as may be reasonably required in carrying out the provisions of this
Agreement: and (2) pay their reasonable expenses and compensation from the
Trust, if not paid by the Sponsor.

(vii) To do all other acts although not specifically mentioned herein, as the
Trustee may deem reasonably necessary to carry out any of the foregoing powers
and the purposes of the Trust.

(viii) To borrow funds from a bank not affiliated with the Trustee in order to
provide sufficient liquidity to process Plan transactions in a timely fashion,
provided that the cost of borrowing shall be allocated in a reasonable fashion
to the investment fund(s) in need of liquidity.

 

20



--------------------------------------------------------------------------------

Notwithstanding any powers granted to Trustee pursuant to this Agreement or to
applicable law, Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Code.

Section 6. Recordkeeping and Administrative Services to Be Performed.

(a) General. The Trustee shall perform those recordkeeping and administrative
functions described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations.

(b) Accounts. The Trustee shall keep accurate accounts of all investments,
receipts, disbursements, and other transactions hereunder, and shall report the
value of the assets held in the Trust as of the last day of each fiscal quarter
of the Plan and, if not on the last day of a fiscal quarter, the date on which
the Trustee resigns or is removed as provided in Section 9 of this Agreement or
is terminated as provided in Section 11. Within thirty (30) days following each
Reporting Date or within sixty (60) days in the case of a Reporting Date caused
by the resignation or removal of the Trustee, or the termination of this
Agreement, the Trustee shall file with the Administrator a written account
setting forth all investments, receipts, disbursements, and other transactions
effected by the Trustee between the Reporting Date and the prior Reporting Date,
and setting forth the value of the Trust as of the Reporting Date. Except as
otherwise required under applicable law, upon the expiration of one (1) year
from the date of filing such account with the Administrator, the Trustee shall
have no liability or further accountability to anyone with respect to the
propriety of its acts or transactions shown in such account, except with respect
to such acts or transactions as to which the Sponsor shall within such one
(1) year period file with the Trustee written objections. During said one
(1) year period, errors caused by the Trustee, its agents or affiliates will be
corrected by the Trustee at the Trustee’s expense. After said one (1) year
period, errors will be corrected by the Trustee at the Sponsor’s expense.

(c) Inspection and Audit. Prior to the termination of this Agreement, all
records generated by the Trustee in accordance with paragraphs (a) and (b) shall
be open to inspection and audit, during the Trustee’s regular business hours, by
the Administrator or any person designated by the Administrator. Upon the
resignation or removal of the Trustee or the termination of this Agreement, the
Trustee shall provide to the Administrator, at no expense to the Sponsor, in the
format regularly provided to the Administrator which shall be machine readable,
a statement of each Participant’s accounts as of the resignation, removal, or
termination, and the Trustee shall provide to the Administrator or the Plan’s
new recordkeeper such further records as are reasonable, at the Sponsor’s
expense.

 

21



--------------------------------------------------------------------------------

(d) Effect of Plan Amendment. The Trustee’s provision of the recordkeeping and
administrative services set forth in this Section 6 shall be conditioned on the
Sponsor delivering to the Trustee a copy of any amendment to the Plan as soon as
administratively feasible following the amendment’s adoption, and on the
Administrator providing the Trustee on a timely basis with all the information
the Administrator deems necessary for the Trustee to perform the recordkeeping
and administrative services and such other information as the Trustee may
reasonably request.

(e) Returns, Reports and Information. The Administrator shall be responsible for
the preparation and filing of all returns, reports, and information required of
the Trust or Plan by law. The Trustee shall provide the Administrator with such
information in the Trustee’s regular format, which shall be machine readable, as
the Administrator may reasonably request to make these filings at no additional
cost to the Sponsor or the Trust. The Administrator shall also be responsible
for making any disclosures to Participants required by law.

Section 7. Compensation and Expenses. Sponsor shall pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with Schedule “B”. All fees for services are specifically outlined in
Schedule “B” and are based on any assumptions identified therein. To reflect
increased operating costs, but not prior to September 28, 2002, Trustee may once
each calendar year amend Schedule B without the Sponsor’s consent upon ninety
(90) days prior notice to the Sponsor.

All reasonable expenses of plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate plan Participants’ accounts, except to the extent such amounts
are paid by the Plan Sponsor in a timely manner.

All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants’ accounts.

 

22



--------------------------------------------------------------------------------

Section 8. Directions and Indemnification.

(a) Identity of Administrator. The Trustee shall be fully protected in relying
on the fact that the Administrator under the Plan is the individual or persons
named as such above or such other individuals or persons as the Sponsor may
notify the Trustee in writing.

(b) Directions from Administrator. Whenever the Administrator provides a
direction to the Trustee, the Trustee shall not be liable for any loss, or by
reason of any breach, arising from the direction if the direction is contained
in a writing (or is oral and immediately confirmed in a writing) signed by any
individual whose name and signature have been submitted (and not withdrawn) in
writing to the Trustee by the Administrator in the form attached hereto as
Schedule “C”, provided the Trustee reasonably believes the signature of the
individual to be genuine. Such direction may be made via electronic data
transfer (“EDT”) in accordance with procedures agreed to by the Administrator
and the Trustee; provided, however, that the Trustee shall be fully protected in
relying on such direction as if it were a direction made in writing by the
Administrator. The Trustee shall have no responsibility to ascertain any
direction’s (i) accuracy, (ii) compliance with the terms of the Plan or any
applicable law, or (iii) effect for tax purposes or otherwise.

(c) Directions from Participants. The Trustee shall not be liable for any loss
which arises from any Participant’s exercise or non-exercise of rights under
Section 5 over the assets in the Participant’s accounts.

(d) Indemnification. The Sponsor shall indemnify the Trustee against, and hold
the Trustee harmless from, any and all loss, damage, penalty, liability, cost,
and expense, including without limitation, reasonable attorneys’ fees and
disbursements (“Losses”), that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim asserted by any person by reason of
the Trustee’s service under the Trust whereby the Trustee has acted in good
faith reliance on the direction of the Administrator or information provided by
the Administrator or Sponsor, excepting any and all Losses arising from the
Trustee’s negligence, bad faith, or breach of this Agreement.

The Trustee shall indemnify the Sponsor against, and hold the Sponsor harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Sponsor by reason of any claim, regulatory proceeding, or litigation
arising from Trustee’s, its agents’, affiliates’ or their successors’
negligence, bad faith or breach of this Agreement.

The Trustee shall indemnify the Sponsor against and hold the Sponsor harmless
from any and all such Losses, that may be incurred by, imposed upon, or asserted
against the Sponsor solely as a result of: (i)

 

23



--------------------------------------------------------------------------------

any defects in the investment methodology embodied in the target asset
allocation or model portfolio provided through Fidelity PortfolioPlanner, except
to the extent that any such Loss arises from information provided by the
Participant, the Sponsor or third parties; or (ii) any prohibited transactions
resulting from the provision by of Fidelity PortfolioPlanner.

(e) Survival. The provisions of this Section 8 shall survive the termination of
this Agreement.

Section 9. Resignation or Removal of Trustee.

(a) Resignation. The Trustee may resign at any time upon sixty (60) days’ notice
in writing to the Sponsor, unless a shorter period of notice is agreed upon by
the Sponsor.

(b) Removal. The Administrator may remove the Trustee at any time upon thirty
(30) days’ notice in writing to the Trustee, unless a shorter period of notice
is agreed upon by the Trustee. Upon the occurrence of a Potential Change in
Control or a Change in Control, the Sponsor may not remove the Trustee unless
the Administrator appoints a nationally recognized successor corporate trustee
to serve under this Agreement until all benefits payable hereunder are
distributed to the Participants and/or their beneficiaries.

Section 10. Successor Trustee.

(a) Appointment. If the office of Trustee becomes vacant for any reason, the
Sponsor may in writing appoint a successor trustee under this Agreement. The
successor trustee shall have all of the rights, powers, privileges, obligations,
duties, liabilities, and immunities granted to the Trustee under this Agreement.
The successor trustee and predecessor trustee shall not be liable for the acts
or omissions of the other with respect to the Trust.

(b) Acceptance. When the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee. The predecessor trustee shall execute all instruments and do all acts
that reasonably may be necessary or reasonably may be requested in writing by
the Sponsor or the successor trustee to vest title to all Trust assets in the
successor trustee or to deliver all Trust assets to the successor trustee.

 

24



--------------------------------------------------------------------------------

(c) Corporate Action. Any successor of the Trustee or successor trustee, through
sale or transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction, shall, upon consummation of the transaction, become the successor
trustee under this Agreement.

Section 11. Termination. This Agreement may be terminated at any time by the
Sponsor upon sixty (60) days’ notice in writing to the Trustee. On the date of
the termination of this Agreement, the Trustee shall forthwith transfer and
deliver to such individual or entity as the Sponsor shall designate, all cash
and assets then constituting the Trust. If, by the termination date, the Sponsor
has not notified the Trustee in writing as to whom the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.

Section 12. Resignation, Removal, and Termination Notices. All notices of
resignation, removal, or termination under this Agreement must be in writing and
mailed to the party to which the notice is being given by certified or
registered mail, return receipt requested, to the Sponsor c/o Vice President and
General Counsel, FMC Technologies, Inc., 200 East Randolph Drive, Chicago,
Illinois 60601, and to the Trustee c/o John M. Kimpel, Fidelity Investments, 82
Devonshire Street, F7A, Boston, Massachusetts 02109, or to such other addresses
as the parties have notified each other of in the foregoing manner.

Section 13. Duration. This Trust shall continue in effect without limit as to
time, subject, however, to the provisions of this Agreement relating to
amendment, modification, and termination thereof.

Section 14. Insolvency of Sponsor.

(a) Trustee shall cease disbursement of funds for payment of benefits to
Participants and their beneficiaries if the Sponsor is Insolvent. Sponsor shall
be considered “Insolvent” for purposes of this Trust Agreement if (i) Sponsor is
unable to pay its debts as they become due, or (ii) Sponsor is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code.

(b) All times during the continuance of this Trust, the principal and income of
the Trust shall be subject to claims of general creditors of the Sponsor under
federal and state law as set forth below.

(i) The Board of Directors and the Chief Executive Officer of the Sponsor shall
have the duty to inform Trustee in writing of Sponsor’s Insolvency. If a person
claiming to be a creditor of the Sponsor alleges in writing to Trustee that
Sponsor has become Insolvent, Trustee shall determine whether Sponsor is
Insolvent and, pending such determination, Trustee shall discontinue
disbursements for payment of benefits to Plan Participants or their
beneficiaries.

 

25



--------------------------------------------------------------------------------

(ii) Unless Trustee has actual knowledge of Sponsor’s Insolvency, or has
received notice from Sponsor or a person claiming to be a creditor alleging that
Sponsor is Insolvent, Trustee shall have no duty to inquire whether Sponsor is
Insolvent. Trustee may in all events rely on such evidence concerning Sponsor’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Sponsor’s solvency.

(iii) If at any time Trustee has determined that Sponsor is Insolvent, Trustee
shall discontinue disbursements for payments to Participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of
Sponsor’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Participants or their beneficiaries to pursue their
rights as general creditors of Sponsor with respect to benefits due under the
Plan or otherwise.

(iv) Trustee shall resume disbursement for the payment of benefits to
Participants or their beneficiaries in accordance with Section 4 of this Trust
Agreement only after Trustee has determined that Sponsor is not Insolvent (or is
no longer Insolvent).

(c) Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to (a) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Participants or their
beneficiaries under the terms of the Plan for the period of such discontinuance,
less the aggregate amount of any payments made to Participants or their
beneficiaries by Sponsor in lieu of the payments provided for hereunder during
any such period of discontinuance.

(d) Any Sponsor Stock contributed to the Trust by the Sponsor to meet any
obligation of an Affiliate or the Sponsor to Plan participants who are employed
by an Affiliate will be subject to the terms of this Section 14 as if the term
“Affiliate” is substituted for the term “Sponsor” wherever it appears in
Section 14(a) through (c).

Section 15. Change in Control. For purposes of this Trust, Change in Control
shall mean the happening of any of the following events:

(a) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange
Act”)) (a “Person”) of beneficial ownership

 

26



--------------------------------------------------------------------------------

(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty
percent (20%) or more of either (i) the then outstanding shares of common stock
of the Sponsor (the “Outstanding Sponsor Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Sponsor entitled
to vote generally in the election of directors (the “Outstanding Sponsor Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Sponsor, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Sponsor, (2) any acquisition by the Sponsor, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Sponsor or any entity controlled by the Sponsor, or (4) any
acquisition pursuant to a transaction which complies with Subsections (i),
(ii) and (ii) of Subsection (c) of this Section 15;

(b) A change in the composition of the Board such that the individuals who, as
of the effective date of this Agreement (“Effective Date”), constitute the Board
(such Board will be hereinafter referred to as the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
for purposes of this Section 15, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose election, or nomination for
election by the Sponsor’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
will be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board will not be so considered as a
member of the Incumbent Board;

(c) Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Sponsor, or
acquisition by the Sponsor of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Sponsor Common Stock and
Outstanding Sponsor Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Sponsor or all or
substantially all of the Sponsor’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Sponsor
Common Stock and Outstanding Sponsor Voting Securities, as the case may be,
(ii) no Person (other than the Sponsor, any

 

27



--------------------------------------------------------------------------------

employee benefit plan (or related trust) of the Sponsor or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, twenty percent (20%) or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Corporate Transaction,
and (iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

(d) The approval by the stockholders of the Sponsor of a complete liquidation or
dissolution of the Sponsor.

In addition, a Change in Control will be deemed to occur upon a change in
control of FMC Corporation, as determined under the change in control provisions
of FMC Corporation’s executive severance plan, if at the time of its change in
control, FMC Corporation owns more than fifty percent (50%) of the Outstanding
Sponsor Common Stock. Notwithstanding the foregoing, neither the initial
registered public offering by the Sponsor of shares of common stock of the
Sponsor, nor FMC Corporation’s distribution of its interest in the Sponsor will
be treated as a Change in Control of the Sponsor.

Section 16. Amendment or Termination.

(a) Amendment. This Agreement may be amended by a written instrument executed by
the Trustee and the Sponsor. Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Plan or shall make the Trust revocable
after it has become irrevocable in accordance with Section 2(b) hereof.
Following a Change in Control, any amendment of the Trust requires the approval
of the Administrator.

(b) Termination. The Trust shall not terminate until the date on which
Participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan unless sooner revoked in accordance with Section 2(b)
hereof. Upon termination of the Trust any assets remaining in the Trust shall be
returned to the Sponsor.

Section 17. Electronic Services.

(a) The Trustee may provide communications and services (“Electronic Services”)
and/or software products (“Electronic Products”) via electronic media,
including, but not limited to Fidelity Plan Sponsor WebStation. The Sponsor and
its agents agree to use such Electronic Services and Electronic Products only in
the course of reasonable administration of or participation in the Plan and to
keep confidential and not publish, copy, broadcast, retransmit, reproduce,
commercially exploit or otherwise

 

28



--------------------------------------------------------------------------------

redisseminate the Electronic Products or Electronic Services or any portion
thereof without the Trustee’s written consent, except, in cases where Trustee
has specifically notified the Sponsor that the Electronic Products or Services
are suitable for delivery to Sponsor’s plan Participants, for non-commercial
personal use by Participants or beneficiaries with respect to their
participation in the Plan or for their other retirement planning purposes.

(b) The Sponsor shall be responsible for installing and maintaining all
Electronic Products, (including any programming required to accomplish the
installation) and for displaying any and all content associated with Electronic
Services on its computer network and/or Intranet so that such content will
appear exactly as it appears when delivered to Sponsor. All Electronic Products
and Services shall be clearly identified as originating from the Trustee or its
affiliate. The Sponsor shall promptly remove Electronic Products or Services
from its computer network and/or Intranet, or replace the Electronic Products or
Services with updated products or services provided by the Trustee, upon written
notification (including written notification via facsimile) by the Trustee.

(c) All Electronic Products shall be provided to the Sponsor without any express
or implied legal warranties or acceptance of legal liability by the Trustee, and
all Electronic Services shall be provided to the Sponsor without acceptance of
legal liability related to or arising out of the electronic nature of the
delivery or provision of such Services. Except as otherwise stated in this
Agreement, no rights are conveyed to any property, intellectual or tangible,
associated with the contents of the Electronic Products or Services and related
material. The Trustee hereby grants to the Sponsor a non-exclusive,
non-transferable revocable right and license to use the Electronic Products and
Services in accordance with the terms and conditions of this Agreement.

(d) To the extent that any Electronic Products or Services utilize Internet
services to transport data or communications, the Trustee will take, and Sponsor
agrees to follow, reasonable security precautions, however, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted via
electronic media by the Sponsor or a third party if it determines that the media
does not provide adequate data security, or if it is not administratively
feasible for the Trustee to use the data security provided. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of Internet or network services, or any other service required for
electronic communication. The Trustee shall not be responsible for any loss or
damage related to or resulting from any changes or modifications made by the
Sponsor without direction from the Trustee to the Electronic Products or
Services after delivering it to the Sponsor.

 

29



--------------------------------------------------------------------------------

Section 18. General.

(a) Performance by Trustee, its Agents or Affiliates. The Sponsor acknowledges
and authorizes that the services to be provided under this Agreement shall be
provided by the Trustee, its agents or affiliates, or successor to any of them,
and that such services shall conform to the terms of this Agreement.

(b) Entire Agreement. This Agreement together with the schedules attached
hereto, and the letter between Fidelity and FMC Technologies, Inc. dated
September 28, 2001, (which letter is incorporated by reference solely with
respect to the calculation of the fees as detailed on Schedule B hereto), which
are hereby incorporated by reference, contain all of the terms agreed upon
between the parties with respect to the subject matter hereof. The use of
capitalized terms in the schedules shall have the meaning as defined herein.

(c) Waiver. No waiver by either party of any failure or refusal to comply with
an obligation hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

(d) Successors and Assigns. The stipulations in this Agreement shall inure to
the benefit of, and shall bind, the successors and assigns of the respective
parties.

(e) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

(f) Section Headings. The headings of the various sections and subsections of
this Agreement have been inserted only for the purposes of convenience and are
not part of this Agreement and shall not be deemed in any manner to modify,
explain, expand or restrict any of the provisions of this Agreement.

Section 19. Governing Law.

(a) Massachusetts Law Controls. This Agreement is being made in the Commonwealth
of Massachusetts, and the Trust shall be administered as a Massachusetts trust.
The validity, construction, effect, and administration of this Agreement shall
be governed by and interpreted in accordance with the laws of the Commonwealth
of Massachusetts, except to the extent those laws are superseded under section
514 of ERISA.

 

30



--------------------------------------------------------------------------------

(b) Trust Agreement Controls. The Trustee is not a party to the Plan, and in the
event of any conflict between the provisions of the Plan and the provisions of
this Agreement, the provisions of this Agreement shall control with respect to
the rights, duties and responsibilities of the Trustee, and in all other
instances the Plan shall control.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

FMC TECHNOLOGIES, INC.

 

Attest:  

/s/ Lori A. Lenard

     By:  

/s/ Michael W. Murray

  Assistant General Counsel        Vice President - Human Resources         
FIDELITY MANAGEMENT TRUST COMPANY Attest:  

/s/ Douglas O. Kent

     By:  

/s/ Carolyn Redden

  Assistant Clerk        Vice President

 

31



--------------------------------------------------------------------------------

Schedule “A”

RECORDKEEPING AND ADMINISTRATIVE SERVICES

* The Trustee will provide only the recordkeeping and administrative services
set forth on this Schedule “A” and no others.

Administration

* Establishment and maintenance of Participant account and election percentages.

* Maintenance of the following Plan investment options:

- Fidelity Puritan Fund

- Fidelity Magellan Fund

- Fidelity Capital & Income Fund

- Fidelity Blue Chip Growth Fund

- Fidelity Diversified International Fund

- Fidelity Freedom Income Fund

- Fidelity Freedom 2000 Fund

- Fidelity Freedom 2010 Fund

- Fidelity Freedom 2020 Fund

- Fidelity Freedom 2030 Fund

- Fidelity Freedom 2040 Fund

- Fidelity Retirement Government Money Market Portfolio

- Fidelity Spartan U.S. Equity Index Fund

- Fidelity U.S. Bond Index Fund

- PIMCO Total Return Fund (Institutional Shares)

- Sequoia Fund, Inc.

- Clipper Fund

- Mutual Qualified Fund (Class Z)

- MAS Mid-Cap Growth Fund (Institutional Class)

- FMC Corporation Stock Fund (defined herein as “FMC Stock Fund”) (frozen to
contributions and exchanges in as soon as administratively feasible after
Spin-Off Date)

- FMC Technologies, Inc. Stock Fund (defined herein as “FMC Technologies Stock
Fund”)

* Maintenance of the following money classifications:

- Basic

- Supplemental

- Co Match-Deferred Comp.

- Basic pre-tax

- Supplemental pre-tax

- Company Match

- Supplemental Base Sal. (class year accounting)

- Supplemental Bonus (class year accounting)

Processing

* Processing of Mutual Fund trades and Sponsor Stock.

* Maintain and process changes to Participants’ prospective investment mix
elections.

* Process exchanges between investment options on a daily basis.

 

32



--------------------------------------------------------------------------------

Schedule “A” (continued)

* Provide monthly processing consolidated payroll contribution data via a
consolidated magnetic tape.

* Provide monthly reconciliation and processing of Participant withdrawal
requests as approved and directed by the Sponsor.

Other

* Prepare, reconcile and deliver a monthly Trial Balance Report presenting all
money classes and investments. This report is based on the market value as of
the last business day of the month. The report will be delivered not later than
thirty (30) days after the end of each month in the absence of unusual
circumstances.

* Prepare, reconcile and deliver a Quarterly Administrative Report presenting
both on a Participant and a total plan basis all money classes, investment
positions and a summary of all activity of the Participant and plan as of the
last business day of the quarter. The report will be delivered not later than
thirty (30) days after the end of each quarter in the absence of unusual
circumstances.

* Provide such other reports as mutually agreed upon by the parties.

* Provide Participants with the opportunity to generate electronic statements
via NetBenefits for activity during the requested time period. Upon Participant
request, Fidelity will provide paper statements via first class mail.

* Provide monthly trial balance.

* Prepare and mail to the Participant, a confirmation of the transactions
exchanges and changes to investment mix elections within five (5) business days
of the Participants instructions.

* Provide access to Plan Sponsor Webstation (PSW). PSW is a graphical,
Windows-based application that provides current Plan and Participant-level
information, including indicative data, account balances, activity and history.

* Provide Mutual Fund tax reporting (Forms 1099 Div. and 1099-B) to the Sponsor.

* Provide federal and state tax reporting and withholding on benefit payments
made to Participants and beneficiaries in accordance with Section 4 of this
Agreement.

Communication Services.

* Provide employee communications describing available investment options,
including multimedia informational materials and group presentations.

* Fidelity PortfolioPlanner (SM), an internet-based educational service for
Participants that generates target asset allocations and model portfolios
customized to investment options in the Plan(s) based upon methodology provided
by Strategic Advisers, Inc., an affiliate of the Trustee. The Sponsor
acknowledges that it has received the ADV Part II for Strategic Advisers, Inc.
more than 48 hours prior to executing the Trust.

 

33



--------------------------------------------------------------------------------

Schedule “B”

Fees

 

Annual Participant Fee:    $25.00 per participant billed and paid by the Sponsor
to Trustee quarterly. This fee will be imposed pro rata for each calendar
quarter or any part thereof, that it remains necessary to keep a participant’s
account(s) as part of the Plan’s records, e.g. vested, deferred, forfeiture and
terminated Participants who must remain on file through calendar year-end for
reporting purposes. Plan Sponsor Webstation (PSW)    Three User IDs provided
free of charge. Additional IDs available upon request. Non-Fidelity Mutual Funds
  

Clipper Fund: .25% service fee*

Sequoia Fund: 0% service fee**

MAS Mid Cap Growth Fund (Administrative Class): .35% service fee

PIMCO Total Return Fund (Administrative Class): .25% service fee

Mutual Qualified (Z Class): 0% service fee

 

All such fees shall be paid directly to Trustee by each Non- Fidelity Mutual
Fund vendor.

 

*To the extent Clipper has not agreed to this fee schedule, any resulting loss
in service fees to Trustee shall be made up by a corresponding increase in the
Trustee’s fees.

 

**To the extent Sequoia agrees to a fee schedule, any resulting increase in
service fees to Trustee shall be offset by a corresponding reduction in the
Trustee’s fees.

Stock Administration Fee    To the extent that assets are invested in the FMC
Technologies Stock Fund and/or the FMC Stock Fund, .10% of such assets in the
Trust payable by the Sponsor to the Trustee pro rata quarterly on the basis of
such assets as of the calendar quarter’s last valuation date, but no less than
$10,000 and no greater than $20,000 for both funds. Other Fees   

Separate charges for extraordinary expenses resulting from large numbers of
simultaneous manual transactions; from errors not caused by Fidelity; reports
not contemplated in this Agreement and extraordinary expenses resulting from
Sponsor’s corporate actions. The Administrator may provide the Trustee with
written direction to deduct administrative fees from the Trust.

 

All Communications will be fee for service, other than Stages and postage for
literature fulfillment and quarterly statements.

 

34



--------------------------------------------------------------------------------

Schedule “C”

AUTHORIZED SIGNERS (ADMINISTRATOR)

[FMC Technologies, Inc. Letterhead]

September 28, 2001

Ms. Roberta Coen

Fidelity Investments Institutional Operations Company 82 Devonshire Street, MM3H

Boston, Massachusetts 02109

FMC Technologies, Inc. Nonqualified Savings and Investment Plan

Dear Ms. Coen:

This letter is sent to you in accordance with Section 8(b) of the Trust
Agreement, dated as of September 28, 2001, between FMC Technologies, Inc. and
Fidelity Management Trust Company. We hereby designate David J. Kostelansky,
Stephanie K. Kushner, and Michael W. Murray, as the individuals who may provide
directions upon which Fidelity Management Trust Company shall be fully protected
in relying. Only one such individual need provide any direction. The signature
of each designated individual is set forth below and certified to be such.

You may rely upon each designation and certification set forth in this letter
until we deliver to you written notice of the termination of authority of a
designated individual.

Very truly yours,

 

  

/s/ Michael W. Murray

   By:   Michael W. Murray   

Secretary, Compensation and

Organization Committee of the Board of Directors

/s/ David J. Kostelansky

     David J. Kostelansky     

/s/ Stephanie K. Kushner

     Stephanie K. Kushner     

/s/ Michael W. Murray

     Michael W. Murray     

 

35



--------------------------------------------------------------------------------

Schedule “D”

OPERATIONAL GUIDELINES FOR NON-FIDELITY MUTUAL FUNDS

Pricing

By 7:00 p.m. Eastern Time (“ET) each Business Day, the Non-Fidelity Mutual Fund
Vendor (Fund Vendor) will input the following information (“Price Information”)
into the Fidelity Participant Recordkeeping System (“FPRS”) via the remote
access price screen that FIIOC, an affiliate of the Trustee, has provided to the
Fund Vendor: (1) the net asset value for each Fund at the Close of Trading,
(2) the change in each Fund’s net asset value from the Close of Trading on the
prior Business Day, and (3) in the case of an income fund or funds, the daily
accrual for interest rate factor (“mil rate”). FIIOC must receive Price
Information each Business Day (a “Business Day” is any day the New York Stock
Exchange is open). If on any Business Day the Fund Vendor does not provide such
Price Information to FIIOC, FIIOC shall pend all associated transaction activity
in the FPRS until the relevant Price Information is made available by Fund
Vendor.

Trade Activity and Wire Transfers

By 7:00 a.m. ET each Business Day following Trade Date (“Trade Date Plus One”),

FIIOC will provide, via facsimile, to the Fund Vendor a consolidated report of
net purchase or net redemption activity that occurred in each of the Funds up to
4:00 p.m. ET on the prior Business Day. The report will reflect the dollar
amount of assets and shares to be invested or withdrawn for each Fund. FIIOC
will transmit this report to the Fund Vendor each Business Day, regardless of
processing activity. In the event that data contained in the 7:00 a.m. ET
facsimile transmission represents estimated trade activity, FIIOC shall provide
a final facsimile to the Fund Vendor by no later than 9:00 a.m. ET. Any
resulting adjustments shall be processed by the Fund Vendor at the net asset
value for the prior Business Day.

The Fund Vendor shall send via regular mail to FIIOC transaction confirms for
all daily activity in each of the Funds. The Fund Vendor shall also send via
regular mail to FIIOC, but no later than the fifth Business Day following
calendar month close, a monthly statement for each Fund. FIIOC agrees to notify
the Fund Vendor of any balance discrepancies within twenty (20) Business Days of
receipt of the monthly statement.

For purposes of wire transfers, FIIOC shall transmit a daily wire for aggregate
purchase activity and the Fund Vendor shall transmit a daily wire for aggregate
redemption activity, in each case including all activity across all Funds
occurring on the same day.

Prospectus Delivery

FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports to Plan Participants, and shall retain the services of a
third-party vendor to handle such mailings. The Fund Vendor shall be responsible
for all materials and production costs, and hereby agrees to provide Fund
prospectuses and periodic Fund reports to the third-party vendor selected by
FIIOC. The Fund Vendor shall bear the costs of mailing annual Fund reports to
Plan Participants. FIIOC shall bear the costs of mailing prospectuses to Plan
Participants.

 

36



--------------------------------------------------------------------------------

Schedule “D” (continued)

Proxies

The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly the Fund Vendor by the
third-party vendor.

Participant Communications

The Fund Vendor shall provide internally prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with Plan
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of third-party information. FIIOC shall seek the
approval of the Fund Vendor prior to retaining any other third-party vendor to
render such data or materials under this Agreement.

Compensation

FIIOC shall be entitled to fees as set forth in a separate agreement with the
Fund Vendor.

Indemnification

The Fund Vendor shall be responsible for compensating Participants and/or FIIOC
in the event that losses occur as a result of (1) the Fund Vendor’s failure to
provide FIIOC with Price Information or (2) providing FIIOC with incorrect Price
Information.

 

37



--------------------------------------------------------------------------------

Schedule “E”

EXCHANGE GUIDELINES

The following exchange procedures are currently employed by FIIOC.

Exchange hours, via a Fidelity Participant service representative, are 8:30 a.m.
(ET) to 12:00 midnight (ET) on each Business Day.

Exchanges via the Internet may be made virtually 24 hours a day.

Exchanges via VRS may be made virtually 24 hours a day.

FIIOC reserves the right to change these Exchange Guidelines at its discretion.

Note: The NYSE’s normal closing time is 4:00 p.m. (ET); in the event the NYSE
alters its closing time, all references below to 4:00 p.m. (ET) shall mean the
NYSE closing time as altered.

Mutual Funds

Exchanges Between Mutual Funds

Participants may call on any business day to exchange between the Mutual Funds.
If the request is confirmed before 4:00 p.m. (ET), it will receive that day’s
trade date. Requests confirmed after 4:00 p.m. (ET) will be processed on a next
business day basis.

FMC Stock Fund

In accordance with Schedule “F”, the following rules will govern exchanges:

I. Exchanges From Mutual Funds to FMC Stock Fund

Prior to the Spin-Off Date, Participants may contact Fidelity on any day to
exchange from Mutual Funds into the FMC Stock Fund. If the request is confirmed
before the close of the market (generally 4:00 p.m. ET) on a Business Day, it
will receive that day’s trade date. Requests confirmed after the close of the
market on a business day (or on any day other than a business day) will be
processed on a next Business Day Basis. From and after the Spin-Off Date,
exchanges into the FMC Stock Fund are prohibited.

II. Exchanges From FMC Stock Fund to Mutual Funds

Participants may contact Fidelity on any day to exchange from the FMC Stock Fund
into a Mutual Fund. If Fidelity receives the request before the close of the
market (generally 4:00 p.m. ET) on any Business Day and Available Liquidity is
sufficient to honor the trade after Specified Hierarchy rules are applied, it
will receive that day’s trade date. Requests received by Fidelity

 

38



--------------------------------------------------------------------------------

Schedule “E” (continued)

 

after the close of the market on any Business Day (or on any day other than a
Business Day) will be processed on a next Business Day basis, subject to
Available Liquidity for such day after application of Specified Hierarchy rules.
If Available Liquidity on any day is insufficient to honor the trade after
application of Specified Hierarchy rules, it will be suspended until Available
Liquidity is sufficient, after application of Specified Hierarchy rules, to
honor such trade, and it will receive the trade date and Closing Price of the
date on which it was processed.

FMC Technologies, Inc. Stock Fund

In accordance with Schedule “G”, the following rules will govern exchanges:

I. Exchanges From Mutual Funds to FMC Technologies Stock Fund

Participants may contact Fidelity on any day to exchange from Mutual Funds, or
the stable value fund into the FMC Technologies Stock Fund. If the request is
confirmed before the close of the market (generally 4:00 p.m. ET) on a Business
Day, it will receive that day’s trade date. Requests confirmed after the close
of the market on a business day (or on any day other than a business day) will
be processed on a next Business Day Basis.

II. Exchanges From FMC Technologies Stock Fund to Mutual Funds

Participants may contact Fidelity on any day to exchange from the FMC
Technologies into a Mutual Fund. If Fidelity receives the request before the
close of the market (generally 4:00 p.m. ET) on any Business Day and Available
Liquidity is sufficient to honor the trade after Specified Hierarchy rules are
applied, it will receive that day’s trade date. Requests received by Fidelity
after the close of the market on any Business Day (or on any day other than a
Business Day) will be processed on a next Business Day basis, subject to
Available Liquidity for such day after application of Specified Hierarchy rules.
If Available Liquidity on any day is insufficient to honor the trade after
application of Specified Hierarchy rules, it will be suspended until Available
Liquidity is sufficient, after application of Specified Hierarchy rules, to
honor such trade, and it will receive the trade date and Closing Price of the
date on which it was processed.

 

39



--------------------------------------------------------------------------------

Schedule “F”

SPECIFIED HEIRARCHY - AVAILABLE LIQUIDITY PROCEDURES FOR FMC STOCK FUND

The following procedures shall govern sales of units of the FMC Stock Fund
requested for a day on which Available Liquidity is insufficient:

1. Withdrawals and distributions will be aggregated and placed first in the
hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring a sale
of FMC Stock Fund units shall be honored for that day.

2. If Available Liquidity has not been exhausted by the aggregate of withdrawals
and distributions, then all remaining transactions involving a sale of units in
the FMC Stock Fund (exchanges out) shall be grouped on the basis of when such
requests were received, in accordance with standard procedures maintained by the
Trustee for such grouping as they may be amended from time to time. To the
extent of Available Liquidity, groups of exchanges out of the FMC Stock Fund
shall be honored, by group, on a “first in, first out” basis. If Available
Liquidity is insufficient to honor all exchanges out within a group, then none
of the exchanges out in such group shall be honored, and no exchanges out in a
later group shall be honored.

3. Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
business day on which there is Available Liquidity.

 

40



--------------------------------------------------------------------------------

Schedule “G”

SPECIFIED HEIRARCHY - AVAILABLE LIQUIDITY PROCEDURES FOR FMC

TECHNOLOGIES STOCK FUND

The following procedures shall govern sales of units of the FMC Technologies
Stock Fund requested for a day on which Available Liquidity is insufficient:

1. Withdrawals and distributions will be aggregated and placed first in the
hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring a sale
of FMC Technologies Stock Fund units shall be honored for that day.

2. If Available Liquidity has not been exhausted by the aggregate of withdrawals
and distributions, then all remaining transactions involving a sale of units in
the FMC Technologies Stock Fund (exchanges out) shall be grouped on the basis of
when such requests were received, in accordance with standard procedures
maintained by the Trustee for such grouping as they may be amended from time to
time. To the extent of Available Liquidity, groups of exchanges out of the FMC
Technologies Stock Fund shall be honored, by group, on a “first in, first out”
basis. If Available Liquidity is insufficient to honor all exchanges out within
a group, then none of the exchanges out in such group shall be honored, and no
exchanges out in a later group shall be honored.

3. Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
business day on which there is Available Liquidity.

 

41



--------------------------------------------------------------------------------

Schedule “H”

INVESTMENT DIRECTION

[FMC Technologies, Inc. Letterhead]

John M. Kimpel, Esq.

Vice President and Pension Counsel

Fidelity Investments

82 Devonshire Street, F7A

Boston, MA 02109

Re: Investment Instructions for FMC Technologies, Inc. Nonqualified Savings and
Investment Plan

Dear Mr. Kimpel:

The Participants under the FMC Technologies, Inc. Nonqualified Savings And
Investment Plan (“Plan”) have the right to direct the investment of their Plan
account in hypothetical investment options, which are currently based on the FMC
Corporation Stock Fund, the FMC Technologies Stock Fund, a number of registered
investment companies advised by Fidelity Management & Research Company
(“Fidelity Mutual Funds”) and certain investment companies not advised by
Fidelity Management & Research Company (“Non-Fidelity Mutual Funds”). Fidelity
Management Trust Company has agreed pursuant to a Trust Agreement with FMC
Technologies, Inc. dated September 28, 2001, to receive such Participant
directions.

The Sponsor hereby directs the Trustee to invest funds contributed to the rabbi
trust in a manner which corresponds directly to elections made by Participants
under the Plan.

This procedure will remain in effect until a revised instruction letter is
provided by the Sponsor and accepted by the Trustee.

Sincerely,

 

/s/ Michael W. Murray

Secretary, Compensation and

Organization Committee of the Board of

Directors

 

42



--------------------------------------------------------------------------------

PAGE 2

FMC Technologies, Inc.

Quarterly Report

on Form 10-Q for

September 30, 2001

 

Exhibit 11  

Statement re:

Computation of Pro Forma Diluted Earnings Per Share (Unaudited)

(In thousands, except per share data)

 

     Three Months
Ended September 30, 2001    Nine Months
Ended September 30, 2001

Earnings:

     

Net income

   $ 11,442    $ 13,354              

Shares:

     

Weighted average number of shares of common stock outstanding

     65,000      65,000

Weighted average additional shares assuming conversion of stock options

     1,202      835              

Shares - diluted basis

     66,202      65,835              

Pro forma diluted earnings per share

   $ 0.17    $ 0.20              

Note: Earnings per share information has not been presented for any periods in
2000 because the capital structure of FMC Technologies, Inc. in 2000 was not
indicative of the Company’s current capital structure as a result of the
formation transactions discussed in Note 2 to the Company’s September 30, 2001
consolidated financial statements.



--------------------------------------------------------------------------------

PAGE 3

FMC Technologies, Inc.

Quarterly Report

on Form 10-Q for

September 30, 2001

Exhibit 15 Letter re: Unaudited Interim Financial Information

FMC Technologies, Inc.

Chicago, Illinois

Ladies and Gentlemen:

Re: Registration Statement No. 333-55920 on Form S-1/A and Registration
Statement No. 333-62996 on Form S-8.

With respect to the subject registration statements, we acknowledge our
awareness of the incorporation by reference therein of our report dated
October 31, 2001 related to our review of interim financial information.

Pursuant to Rule 436(c) under the Securities Act of 1933, such report is not
considered part of a registration statement prepared or certified by an
accountant or a report prepared or certified by an accountant within the meaning
of Sections 7 and 11 of the Act.

Very truly yours,

 

/s/ KPMG LLP Chicago, Illinois November 14, 2001